Case 2:18-cv-02693-GW-KS Document 112-1 Filed 07/11/19 Page 1 of 2 Page ID #:1960




    1
    2
    3
    4
    5                   IN THE UNITED STATES DISTRICT COURT
    6                FOR THE CENTRAL DISTRICT OF CALIFORNIA
    7
    8    BLACKBERRY LIMITED, a                    )
         Canadian corporation,                    )
    9                                             )
                         Plaintiffs,              )    Case No. 2:18-cv-01844-GW-KS
   10                                                  LEAD CONSOLIDATED CASE
                                                  )
   11              v.                             )
                                                  )    Related Case: 2:18-cv-02693-GW-KS
   12    FACEBOOK, INC., a Delaware               )
         corporation, WHATSAPP INC., a            )
   13    Delaware corporation, and                )     [PROPOSED] ORDER
         INSTAGRAM, LLC, a Delaware               )     MODIFYING SCHEDULING
   14                                                   ORDER
         limited liability company                )
   15                                             )
                         Defendants,              )
   16                                             )
   17    SNAP INC., a Delaware corporation        )
                                                  )
   18                    Defendant.               )
   19
   20        Having considered the Joint Stipulation of the parties, IT IS HEREBY
   21 ORDERED THAT that the current scheduling order (Dkt. 209, 215) be modified as
   22 follows:
   23
   24
        Event                          Current Dates                Proposed Dates
   25
        Fact Discovery Complete Friday, August 2, 2019              Friday, August 30, 2019
   26
        Final Infringement
   27                                  Friday, August 16, 2019      Friday, September 6, 2019
        Contentions
   28
                                                                        Case No. 2:18-cv-01844 GW(KSx)
                                                 -1-                    Case No. 2:18-cv-02693 GW(KSx)
                                   [PROPOSED] ORDER REGARDING STIPULATION TO MODIFY SCHEDULING ORDER
Case 2:18-cv-02693-GW-KS Document 112-1 Filed 07/11/19 Page 2 of 2 Page ID #:1961




    1    Event                    Current Dates                    Proposed Dates
    2
         Final Invalidity                                          Friday, September 13,
    3                             Friday, August 30, 2019
         Contentions                                               2019
    4                             Friday, September 13,            Friday, September 27,
         Opening Expert Reports
    5                             2019                             2019
    6    Rebuttal Expert Reports Friday, October 11, 2019          Friday, October 25, 2019
    7    Expert Discovery
                                  Friday, November 1, 2019 Friday, November 8, 2019
    8    Complete

    9    Summary Judgment and Tuesday, November 12,                Wednesday, November 20,
         Daubert Opening Brief 2019                                2019
   10
         Summary Judgment and Monday, December 2,                  Friday, December 13,
   11    Daubert Opposition Brief 2019                             2019
   12
         Summary Judgment and Monday, December 16,                 Friday, December 20,
   13    Daubert Reply Brief  2019                                 2019
   14    Summary Judgment and
                              Monday, January 13, 2020 No change
   15    Daubert Hearing

   16    Pre-trial Conference
                                  Thursday, March 5, 2020          No change
         (Snap)
   17
         Trial (Snap)             Tuesday March 17, 2020           No change
   18
   19    Pre-trial Conference
                                  Thursday, April 2, 2020          No change
         (Facebook)
   20
         Trial (Facebook)         Monday, April 13, 2020           No change
   21
   22
   23
             IT IS SO ORDERED.
   24
   25
        Dated:                              ________________________________
   26                                       GEORGE H. WU, U.S. District Judge
   27
   28
                                                                      Case Nos. 2:18-cv-02693 GW(KSx)
                                             -2-                                2:18-cv-01844 GW(KSx)
                                  [PROPOSED] ORDER REGARDING STIPULATION TO MODIFY SCHEDULING ORDER
